Citation Nr: 1044545	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  07-36 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a leg disability.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 22 to March 21, 
1991.  He also served on active duty for training from June 6 to 
September 9, 1976, and had service in the United States Army 
National Guard and the United States Army Reserve.

These matters come now before the Board of Veterans' Appeals 
(Board) on appeal from March 2006 and January 2007 decisions by 
the Louisville Regional Office (RO).  In the March 2006 rating 
decision, the RO denied the Veteran's claim for service 
connection for a psychiatric disability, treating the claim as an 
initial claim for posttraumatic stress disorder (PTSD) and 
denying it on the merits.  The RO further denied the Veteran's 
claim for service connection for a leg disability.  In the 
January 2007 decision, the RO denied the Veteran's claim for 
entitlement to TDIU.  This appeal was before the Board in August 
2009.  In addition to the issues listed above, the Board remanded 
a claim of service connection for knee disability.  The RO 
thereafter, in a January 2010 rating decision, granted service 
connection for each knee.  Consequently, further appellate review 
of the knee issue will not be undertaken.

The Board reopened the Veteran's claim for service connection for 
an acquired psychiatric disorder and remanded the case in August 
2009 for further notification, evidentiary development, and 
adjudication.  With regard to the leg claim, the Board instructed 
the RO to provide the Veteran with a VA examination and then re-
adjudicate the claim.  The RO scheduled the Veteran for a VA 
examination, which was conducted in October 2009.  The Veteran 
was then provided a supplemental statement of the case (SSOC) in 
March 2010, in which the RO again denied the Veteran's claim for 
service connection for a leg disability.  Thus, with respect to 
the leg service connection claim, there is compliance with the 
Board's remand instructions.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (noting that where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when it 
fails to ensure compliance).  

In this instance, the Board notes that the United States Court of 
Veterans Claims (Court) has recently held that, although an 
appellant's claim identified PTSD without more, it cannot be a 
claim limited only to that diagnosis, but must rather be 
considered a claim for any mental disability that may reasonably 
be encompassed by several factors-including the claimant's 
description of the claim, the symptoms the claimant describes, 
and the information the claimant submits or that VA obtains in 
support of the claim.  The Court reasoned that an appellant does 
not file a claim to receive benefits only for a particular 
diagnosis, but for the affliction (symptoms) his mental 
condition, however described, causes him.  Clemons v. Shinseki, 
23 Vet. App. 1 (2009).  

Here, although the Veteran filed his most recent claim seeking 
service connection for PTSD specifically, the Board notes that on 
multiple occasions the Veteran has referred to his claimed mental 
disability as a "nervous condition" or "depression."  The 
Board thus concludes that the Veteran is seeking service 
connection not solely for PTSD but more broadly for any 
psychiatric disability, including, but not limited to, PTSD.  The 
Board thus finds that the Veteran's claim is more properly 
characterized as one for a psychiatric disability, to include 
PTSD.  

The decision below addresses the Veteran's claim for service 
connection for a leg disability.  Given the RO's award of service 
connection for knee disabilities, the decision below with respect 
to the legs should be read to mean any leg disability other than 
patellofemoral pain syndrome affecting the knees.  (Consideration 
of the remaining claims on appeal is deferred pending completion 
of the development sought in the remand that follows the 
decision.)


FINDING OF FACT

Any leg disability from which the Veteran currently suffers is 
not related to military service or an event of service origin.




CONCLUSION OF LAW

The Veteran does not have a leg disability that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to arrive at a decision on the claim 
decided herein has been accomplished.  

In this respect, through June 2005 and September 2005 notice 
letters, the Veteran received notice of the information and 
evidence needed to substantiate the claim decided herein.  
Thereafter, the Veteran was afforded the opportunity to respond.  
Hence, the Board finds that the Veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claim.  

The Board also finds that the June 2005 and September 2005  
notice letters satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letters, the RO also notified the 
Veteran that VA was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The RO also requested that the Veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 
30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the 
prior requirement that VA specifically ask the claimant to 
provide any pertinent evidence in his possession).  These 
requirements were met by the aforementioned June 2005 and 
September 2005 notice letters.  

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided until after 
the initial adjudication of the Veteran's claim, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the Veteran 
received such notice via a letter sent in March 2006.  The Board 
does not now have such issues before it.  Consequently, a remand 
for additional notification on these questions is not necessary.  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any 
additional action is needed to comply with the duty to assist in 
connection with the claim decided herein.  The Veteran underwent 
VA examination in October 2009; report of that examination is of 
record.  In that connection, the Board notes that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA examination obtained in this case is 
adequate, as it is predicated on consideration of all of the 
pertinent evidence of record, to include the statements of the 
Veteran and his representative, and documents that the examiner 
conducted full physical examination of the Veteran.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the claim 
decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

In addition, records of the Veteran's private and VA medical 
treatment have been associated with the file.  The Veteran has 
further been given the opportunity to submit evidence, and he and 
his representative have provided written argument in support of 
his claim.  Otherwise, neither the Veteran nor his representative 
has identified, and the record does not indicate, existing 
records pertinent to the claim that need to be obtained.  Under 
these circumstances, the Board finds that VA has complied with 
all duties to notify and assist required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection 
requires:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay testimony, of 
in-service incurrence or aggravation of an injury or disease; and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  If an organic disease of the nervous 
system, such as may cause restless leg syndrome, becomes manifest 
to a degree of 10 percent or more during the one-year period 
following a Veteran's separation from active service, the 
condition may be presumed to have been incurred in service, 
notwithstanding that there is no in-service record of the 
disorder.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.307, 3.309 (2010).

Concerning the Veteran's claim of service connection for a leg 
disability, the Board notes that every veteran who served in the 
active military, naval, or air service after December 31, 1946, 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such service.  
38 U.S.C.A. §§ 1111, 1137 (West 2002).  To rebut the presumption 
of sound condition for conditions not noted at entrance into 
service, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 3-03 
(July 16, 2003), 70 Fed. Reg. 23,027 (May 4, 2005).  Concerning 
clear and unmistakable evidence that the disease or injury was 
not aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown by 
establishing that there was no increase in disability during 
service or that any increase in disability was due to the natural 
progress of the preexisting condition.  Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).  

Here, although treatment records at the time of the Veteran's 
entry into active duty in January 1991 document the Veteran's 
report of suffering from leg cramps, which the examining 
physician stated were "exercise induced," the Board notes that 
the only evidence of such a medical history is the Veteran's own 
statements.  Notwithstanding the indication from the Veteran's 
examiner at his January 1991 entry into active duty that the 
Veteran did suffer from leg cramps that predated his entry into 
service, the Board finds that this medical history is based 
solely on the Veteran's own report, and not on any medical 
evidence to suggest that he did in fact suffer from a diagnosed 
leg disability prior to entering active duty.  

As noted above, the presumption of soundness may be rebutted by 
clear and unmistakable evidence that a disability existed prior 
to service and was not aggravated by such service.  The Court has 
described the clear and unmistakable standard as an onerous one 
consisting of evidence that is undebatable.  See Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. 
App. 254, 258 (1999).  Because the January 1991 service examiner 
did not assign a diagnosis to the Veteran's reported leg cramps, 
noting only that the cramps were "exercise induced," the Board 
concludes that no diagnosis was noted on the Veteran's entry onto 
active duty.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In 
this case, the Board is not persuaded that there is clear and 
unmistakable evidence demonstrating that any leg disability 
existed prior to service and was not aggravated thereby.  
Consequently, the presumption of soundness has not been rebutted, 
and the Veteran is presumed to have been in sound condition at 
the time he entered active duty in 1991.  See 38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

As the Veteran is presumed to have been in sound condition at the 
time he entered service, the analysis turns to whether the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of duty 
in the active military service.  38 U.S.C.A. §§ 1110, 1131.  
Relevant medical evidence of record consists of the Veteran's 
service treatment records and treatment records from VA and 
private treatment providers.  Review of the Veteran's service 
treatment records reflects that the Veteran responded "Yes" 
when asked if he suffered from cramps in the legs on both his 
January 1991 entrance report of medical history and his March 
1991 separation report of medical history.  On his January 1991 
report of medical history, the Veteran's examining physician 
recorded that the leg cramps were "exercise induced" but did 
not provide a diagnosis.  Since that time, the Veteran has made 
multiple complaints to his VA treatment providers of pain and 
cramping in his legs.  He underwent a VA sleep study in January 
2007, at which time he was diagnosed with restless leg syndrome.  
He has received ongoing treatment for restless leg syndrome since 
that time.  

As noted above, the Veteran's separation report of medical 
history, dated in March 1991, reflects that he responded "Yes" 
when asked whether he suffered from cramping in his legs.  Since 
that date, he has repeatedly complained to both private and VA 
treatment providers of pain and cramping in his legs and was 
diagnosed with restless leg syndrome in June 2006, which was 
confirmed in a January 2007 VA sleep study.  A VA examination 
concerning his claim for service connection for a leg disability 
was conducted in October 2009.  Report of that examination 
reflects that the VA examiner reviewed the Veteran's medical 
history as well as his complaints.  He noted that the Veteran was 
injured during service when he jumped out of a truck and 
dislocated the patella on both knees.  The examiner noted 
particularly the Veteran's complaints of instability, pain, 
weakness, and giving way in his knees and legs, as well as his 
ongoing complaints of being unstable to stand or walk for more 
than a few minutes.  The Veteran was noted to use a cane and to 
wear leg braces and to have a halting gait.  The examiner 
diagnosed the Veteran with bilateral patellofemoral pain syndrome 
and also acknowledged the established diagnosis of restless leg 
syndrome, which was first diagnosed by a private treatment 
provider in 2002 and confirmed by VA treatment providers in 2006.  
The examiner noted that the Veteran reported first experiencing 
restless legs during sleep in the 1990s and reported feeling 
jerking and twitching in his legs during the daytime as well.  

The examiner opined that the Veteran's restless leg syndrome-his 
only diagnosed leg disability-is less likely than not related to 
his time in service.  In so finding, the examiner pointed out 
that the Veteran has also been diagnosed with bilateral 
patellofemoral pain syndrome, a separate knee disability for 
which he has been granted service connection.  He further noted 
that the Veteran "appears to be suffering from a chronic, 
progressive, and debilitating condition" of the lower 
extremities; however, the symptoms of which the Veteran complains 
are not those "typically associated with restless legs 
syndrome."  Rather, the examiner concluded, the Veteran's 
symptomatology of weakness, leg cramps, and pain in his legs, 
including his in-service complaints of leg cramps shortly after 
his knee injury, likely stems from his service-connected 
bilateral patellofemoral pain syndrome.  Thus, the examiner 
concluded, these symptoms are not likely related to the Veteran's 
diagnosed restless leg syndrome.  In addition, the Veteran was 
given a VA examination in February 2010 for a separate claim; at 
that time he reported leg weakness but was noted to have normal 
arterial blood flow in his legs and was not assigned a separate 
diagnosis for his leg complaints.

The Veteran has also submitted multiple written statements to VA 
in support of his service connection claim.  To that end, the 
Veteran has stated on multiple occasions that he must use leg 
braces and a cane or walker to ambulate and that he has been 
having problems with his knees and legs since service.  The 
Veteran further stated in an April 2008 submission to VA that his 
"restless leg syndrome" was caused by the running, jumping, and 
marching he was required to engage in during service.  The 
Veteran's wife has also contended that the Veteran jerks his legs 
in his sleep.

Upon review of the evidence of record, the Board finds that there 
is no competent evidence medically relating any current leg 
disability (other than his knee disabilities) to military 
service.  Absent a medical opinion in the record of a 
relationship to military service, the Veteran's claim for service 
connection for a leg disability must be denied.  As noted above, 
the Board acknowledges that the Veteran has reported that he 
first experienced symptoms of pain in his knees and legs during 
service.  The Veteran is competent to provide testimony 
concerning factual matters of which he has first-hand knowledge 
(i.e., experiencing symptoms either in service or after service).  
See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  However, he is not 
competent to say that any such symptoms experienced in service 
were a result of or worsened by any incident in service or were 
of a chronic nature to which a specific current disability is 
attributable.  Indeed, the competent authority has specifically 
indicated that symptoms the Veteran had in service were 
attributable to his knee disabilities.

The Board concedes that the Veteran currently carries a diagnosis 
of restless leg syndrome.  However, the Board finds compelling 
the fact that none of the Veteran's multiple private and VA 
treatment providers and examiners has provided an opinion that 
any such diagnosis is related in any way to military service.  
The Veteran's October 2009 VA examiner specifically found that 
the Veteran's complaints of leg and knee pain and cramping were 
due, not to his restless leg syndrome, but to his bilateral 
patellofemoral pain syndrome, for which the Veteran has been 
granted service connection.  Thus, in this case, when weighing 
the evidence of record, the Board finds compelling the lack of 
any evidence etiologically linking a current leg disability 
(other than the knees) to service.  The Board is persuaded by the 
October 2009 VA examiner's opinion, which is not contradicted by 
any other competent opinion and reflects evaluation of test 
reports and the entire record.  Furthermore, as a layperson 
without the appropriate medical training and expertise, the 
Veteran is simply not competent to provide a probative opinion on 
a medical matter, such as an etiological relationship between any 
current disability and military service.  See Bostain, 11 Vet. 
App. at 127.

Based on a review of the foregoing evidence and the applicable 
laws and regulations, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for a leg disability.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a leg disability is denied.


REMAND

The Board finds that further evidentiary development is necessary 
before a decision can be reached on the merits of the Veteran's 
claim of service connection for a psychiatric disability, to 
include PTSD.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  The Court has indicated that, if 
the Board proceeds with final disposition of an appeal, and the 
remand orders have not been complied with, the Board itself errs 
in failing to ensure compliance.  Id.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Generally, service connection requires:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease; and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  If a psychosis becomes manifest to a 
degree of 10 percent or more during the one-year period following 
a Veteran's separation from active service, the condition may be 
presumed to have been incurred in service, notwithstanding that 
there is no in-service record of the disorder.  38 U.S.C.A. §§ 
1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 
(2010).

Establishing service connection for PTSD specifically requires 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2010); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. § 3.304(f).  Section 
4.125(a) requires the diagnosis to conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).

Regarding in-service stressors, the Board notes that the 
Veteran's lay testimony alone (in the absence of clear and 
convincing evidence to the contrary) may establish the occurrence 
of a claimed in-service stressor if:  (1) the evidence 
established that the Veteran engaged in combat with the enemy; 
(2) the claimed stressor is related to that combat; and (3) the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  38 C.F.R. 
§ 3.304(f)(1).  (The Board notes that regulations governing the 
establishment of service connection for PTSD recently changed, 
allowing that if a stressor claimed by a Veteran is related to 
the Veteran's "fear of hostile military or terrorist activity" 
and a VA or VA-contracted psychiatrist or psychologist confirms 
that the claimed stressor is adequate to support a diagnosis of 
PTSD, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor so long as there is 
not clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting 
the effective date of the rule published on July 13, 2010).  

The Board further notes that the VCAA requires that VA afford the 
claimant an examination or obtain a medical opinion when there is 
competent evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2007); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Board further notes that the Veteran is 
competent to provide testimony concerning factual matters of 
which he has firsthand knowledge, such as having had anxiety 
attacks during and since his time in service.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  However, he cannot testify, as he would be 
medically incompetent to do, about a diagnosis or the etiology of 
any current disability.  See id.   

A review of the Veteran's claims file reflects that, although the 
Veteran has not provided information regarding his claimed in-
service stressor directly to the agency of original jurisdiction 
(AOJ) or to the Board, he did describe a specific in-service 
stressor at his October 2009 VA examination.  In that connection, 
the Board notes that the Veteran identified a particular incident 
in service in which he was serving as a medic and "helped get 
[another soldier] back to life" after the soldier fell and 
injured his head.  The Board notes, further, that the Veteran has 
reported to his treating VA physician that he experienced 
"disturbing things" while on active duty and has told a private 
treatment provider that he has nightmares of "war."  The Board 
thus finds that further action is required by the AOJ to elicit 
from the Veteran specific information concerning this in-service 
stressor, as well as any other stressor the Veteran may identify.  
On remand, the AOJ must again explain to the Veteran what 
constitutes a valid stressor and must request that the Veteran 
provide specific information concerning his claimed in-service 
stressor or stressors.  Once any such information has been 
obtained from the Veteran, the AOJ must request that the United 
States Army and Joint Services Records Research Center (JSRRC) 
undertake research to verify the occurrence of any claimed 
incidents.  Specifically, the AOJ should prepare a report 
detailing any stressors identified by the Veteran and contact the 
JSRRC, and any other appropriate source(s), for verification of 
the claimed stressor or stressors. 

The AOJ is reminded that requiring corroboration of every detail, 
including the Veteran's personal participation, defines 
"corroboration" far too narrowly.  Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997).  The records need only imply the Veteran's 
participation (e.g., not controvert the Veteran's assertion that 
he was present when the events the records establish that his 
unit experienced occurred).  See also Pentecost v. Principi, 16 
Vet. App. 124, 128-129 (2002).  In Suozzi, the United States 
Court of Appeals for Veterans Claims (Court) held that a radio 
log showing that the Veteran's company had come under attack was 
new and material evidence to warrant reopening a claim of service 
connection for PTSD, despite the fact that the radio log did not 
specifically identify the Veteran's participation.  Suozzi, 10 
Vet. App. at 310.  The Court also stressed that the evidence 
favorably corroborated the Veteran's alleged in-service stressor.  
Id. at 311.  Reaffirming its holding in Suozzi, the Court stated 
in Pentecost that, although unit records did not specifically 
identify a Veteran as being present during rocket attacks, the 
fact that he was stationed with a unit that was present while 
such attacks occurred objectively corroborated his claim of 
having experienced rocket attacks.  Pentecost, 16 Vet. App. at 
128.

Regarding diagnosis of the Veteran's mental disabilities, the 
Board first notes that the Veteran's service treatment records 
are silent as to any complaints of or treatment for symptoms of 
PTSD or any other psychiatric disorder.  Post-service medical 
records, however, reflect that several VA medical professionals 
have identified the Veteran as suffering from various psychiatric 
disabilities.  In that connection, the Veteran's claims file 
contains a treatment note from his hospitalization in August 2005 
in which the examining physician listed the Veteran's diagnosis 
as dissociative disorder with a provisional diagnosis of PTSD.  
Further notes from the Veteran's August 2005 hospitalization 
indicate that he displayed "multiple" symptoms of PTSD and was 
scheduled to undergo PTSD evaluation but requested discharge 
before the testing could be completed.  The Veteran was noted to 
complain of experiencing anxiety attacks beginning during his 
time on active duty and told his treating physician that he 
witnessed "disturbing things" while in service.  

The Veteran was also assigned a diagnosis of PTSD and depressive 
disorder by a private physician in August 2003.  At that visit, 
the physician noted that the Veteran complained of depression, 
anxiety, irritability, and "nightmares about war."  Notes from 
the Veteran's ongoing VA treatment also reflect that he has 
sought ongoing treatment at that facility for psychiatric 
problems, variously diagnosed as depression, major depressive 
disorder, and mood disorder.  The Veteran was further provided a 
VA examination in October 2009; at that time, he was diagnosed 
with PTSD and with "depressive disorder due to a general medical 
condition."  The examiner opined that the Veteran's PTSD was 
less likely than not related to his claimed in-service stressor.  
However, the examiner went on to state that that the in-service 
experience "may be contributing to his overall PTSD symptoms to 
some extent" and that it "cannot be completely ruled out that 
his military experience ... could be contributing to his current 
PTSD symptoms."  The examiner also opined that the Veteran's 
depression "appear[s] to be a result of medical problems and 
physical limitations."  However, the examiner provided no 
etiological opinion as to whether the depression was linked to 
the Veteran's service-connected disabilities, as opposed to his 
multiple non-service-connected physical problems.

Once VA undertakes the effort to provide an examination when 
developing a claim for service connection, even if not 
statutorily obligated to do so, it must provide an adequate one.  
See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing 
Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. 
App. 1, 12 (2001) (emphasizing the Board's duty to return an 
inadequate examination report "if further evidence or 
clarification of the evidence . . . is essential for a proper 
appellate decision").

Here, although the October 2009 VA examiner made an attempt to 
address the possibility of an etiological relationship between 
the Veteran's currently diagnosed PTSD and his time in service, 
he did not provide adequate explanation as to whether, and to 
what extent, the Veteran's in-service stressor contributed to his 
PTSD.  Further, the examiner failed to address the degree, if 
any, to which the Veteran's diagnosed depression may have been 
related to his service-connected physical disabilities, as 
opposed to only his non-service-connected problems.  Thus, the 
Board finds it necessary to secure another examination to 
ascertain whether the Veteran in fact has PTSD or other 
psychiatric disability related to his service or to service-
connected physical problems.  See 38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2010).  The Board will therefore remand to afford 
the Veteran a VA examination in order to obtain a current 
diagnosis based on both examination and a review of his claims 
file.  Specifically, the Veteran must be afforded a psychiatric 
evaluation, to include particular attention to the rule-out PTSD 
diagnosis assigned to him at his August 2005 hospitalization at 
the Lexington VAMC and the PTSD diagnosis assigned at the October 
2009 VA examination, as well as the Veteran's ongoing treatment 
for depression and other psychiatric disorders at the VAMC.  In 
the report, the examiner must address the relationship between 
any diagnosed PTSD and any in-service stressor identified by the 
Veteran.  The examiner must further provide a diagnosis of any 
other psychiatric disability from which the Veteran suffers and 
must opine as to the medical probabilities that any such 
disability is etiologically linked to the Veteran's military 
service.  In so opining, the examiner must address whether the 
Veteran's diagnosed depression is linked to his service-connected 
physical disabilities, as opposed to being related solely to his 
non-service-connected disorders.

Concerning the Veteran's claim of entitlement to a TDIU, the 
Board notes that, because the outcome of the Veteran's claim of 
service connection for a psychiatric disability, to include PTSD, 
may have a bearing on his entitlement to a TDIU, it follows that 
any Board action on the claim would be premature.  The Board thus 
finds that, on remand, the claim for TDIU must be re-adjudicated.  
See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).  

With regard to the Veteran's claims for initial compensable 
ratings for patellofemoral pain syndrome of the right and left 
knees, the Board notes that the RO informed the Veteran via a 
January 2010 rating decision that it was granting his claims for 
service connection for a bilateral knee disability.  In that 
decision, the RO assigned initial noncompensable ratings for 
patellofemoral pain syndrome of the right and left knees.  In a 
March 2010 statement, the Veteran expressed disagreement with the 
noncompensable ratings assigned at the time of the grant of 
service connection.  The Board finds that the March 2010 
statement represents a timely notice of disagreement.  See 
38 C.F.R. § 20.201 (2010).  The RO has not issued a statement of 
the case on the issue, and as a result no appeal has been 
perfected.  The Court has held that where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate Board 
action is to remand the issue for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In view of the foregoing, the case is REMANDED for the following 
action:

1.  The Veteran and his representative 
must be sent a letter requesting that the 
Veteran provide sufficient information 
and, if necessary, authorization to enable 
VA to obtain any additional pertinent 
evidence not currently of record.  The 
Veteran must also be invited to submit any 
pertinent evidence in his possession, and 
the originating agency must explain the 
type of evidence that is his ultimate 
responsibility to submit.  The letter must 
specifically request that the Veteran 
provide information concerning any in-
service stressors that he believes led to 
his claimed PTSD, including in particular 
the incident described to his VA examiner 
involving his claimed experience as a 
medic during service.  The letter must 
clearly explain to the Veteran that he has 
a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.  Following any additional responses 
received from the Veteran concerning his 
claimed in-service stressor(s), a letter 
must be prepared asking JSRRC, or other 
appropriate agency, to provide any 
available information that might 
corroborate the Veteran's alleged in-
service stressor(s).  JSRRC or other 
selected agency should be provided with a 
description of all alleged stressors 
identified by the Veteran, as well as 
copies of any relevant documents and/or 
any statements made by the Veteran or any 
information contained therein.  Any 
additional action suggested by any 
researcher should be accomplished.

3. After receiving a response from JSRRC 
(and any other contacted entity) and 
associating with the claims file all 
available records and/or responses 
received pursuant to the above-requested 
development, the AOJ must schedule the 
Veteran for VA psychiatric examination and 
notify him that failure to appear for an 
examination as requested, and without good 
cause, could adversely affect his appeal.  
See 38 C.F.R. § 3.655 (2010).  The entire 
claims file must be reviewed by the 
examiner.

Psychological testing must be conducted 
with a view toward determining whether the 
Veteran in fact meets the criteria for a 
diagnosis of PTSD.  The examiner must 
thereafter review the Veteran's claims 
file and test results, examine the 
Veteran, and provide an opinion as to 
whether the Veteran has symptomatology 
that meets the diagnostic criteria for 
PTSD.  The examiner must identify the 
specific stressor underlying any diagnosis 
of PTSD and should comment upon the 
etiological link, if any, between the 
current symptomatology and the Veteran's 
claimed in-service stressor.  

In addition to an opinion regarding PTSD, 
the examiner must provide an opinion as 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the Veteran has any 
other psychiatric disability that is 
related to his military service.  
Consideration should be given to the 
Veteran's records of ongoing psychiatric 
treatment with both VA and private 
treatment providers, including in 
particular his diagnoses of depression, 
mood disorder, and dissociative disorder.  
In so opining, the examiner must address 
whether the Veteran's "depressive 
disorder due to a general medical 
condition" diagnosed at the October 2009 
VA examination is traceable to his 
service-connected physical disabilities, 
as opposed to being related solely to his 
non-service-connected disorders.  (It 
should be specifically noted whether 
service-connected disability either causes 
or makes worse any psychiatric disability, 
including PTSD.)

A complete and well-reasoned opinion must 
be provided for each psychiatric 
disability diagnosed.  All examination 
results, along with the complete rationale 
for the opinions provided, to include 
citation to pertinent evidence of record 
and/or medical authority, as appropriate, 
must be set forth.

4.  After the requested examination has 
been completed, the reports must be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If any report is deficient 
in any manner, it must be returned to the 
examiner.

5.  After completing the requested actions 
and any additional notification and/or 
development deemed 


warranted, the claims remaining on appeal 
must be adjudicated in light of all 
pertinent evidence and legal authority.  
In particular, prior to adjudicating the 
Veteran's claim for a TDIU, the AOJ must 
adjudicate the Veteran's claim for service 
connection for a psychiatric disability, 
to include PTSD.  All service-connected 
disabilities must be considered in the re-
adjudication of the Veteran's claim for a 
TDIU.

6.  If any benefit sought on appeal is not 
granted, the Veteran and his 
representative must be furnished an 
appropriate supplemental statement of the 
case (SSOC) and afforded the appropriate 
time period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

7.  The Veteran and his representative 
must be sent a statement of the case 
concerning the Veteran's claim for initial 
compensable disability ratings for his 
service-connected patellofemoral pain 
syndrome of the knees.  If, and only if, 
the Veteran perfects his appeal by 
submitting a timely substantive appeal, 
that claim should be returned to the 
Board.

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matters the Board has remanded to the AOJ.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


